NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HAMBARDZUM MIRZOYAN,                            No.    14-71934

                Petitioner,                     Agency No. A079-467-027

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Hambardzum Mirzoyan, a native and citizen of Armenia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Salim v. Lynch,

831 F.3d 1133, 1137 (9th Cir. 2016). We deny the petition for review.

      The BIA did not abuse its discretion in denying Mirzoyan’s motion to

reopen as untimely, where it was filed nearly ten years after his final administrative

order of removal, and he failed to establish materially changed country conditions

in Armenia to qualify for the regulatory exception to the filing deadline. See 8

C.F.R. § 1003.2(c)(3)(ii); Najmabadi v. Holder, 597 F.3d 983, 987-89 (9th Cir.

2010) (holding that the country reports submitted with the motion to reopen

described conditions similar to those found in the previously provided reports; the

new evidence must be “qualitatively different” to warrant reopening).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-71934